Citation Nr: 1235567	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	William T. Graham, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the VA RO in Buffalo, New York. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in November 2009, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.   


FINDING OF FACT

Right ear hearing loss is etiologically related to hazardous noise exposure sustained in active service.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has right hearing loss disability as a result of hazardous noise exposure he sustained while serving in the Republic of Vietnam.  Specifically, he has reported that in August or September of 1968 he walked by a 155 mm gun when it was fired.  He reported that he could not hear for several days out of his right ear as a result of the acoustic trauma and that he has continued to experience right ear hearing loss since that time.

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was cannoneer and, as noted, he stated that he walked by the blast of a 155 mm gun while serving in Vietnam.  

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The phrase "engaged in combat with the enemy" requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

As the Veteran's report of sustaining hearing loss during active service as a result of acoustic trauma sustained when walking in front of a firing 155 mm gun is consistent with the circumstances of his combat service and MOS, the Board concedes that the acoustic injury occurred as described by the Veteran. 

A review of the Veteran's STRs does not show that the Veteran's hearing underwent a significant shift from the time he entered active service in November 1966 to the time of his separation in October 1968.  However, the Board notes that the Veteran is competent to report when he first experienced right ear hearing loss and that it has continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

A review of the post service medical evidence of record shows that the Veteran has submitted audiological records from his former employer.  A review of those records shows that prior to the Veteran beginning employment as a factory worker in February 1976, the Veteran did in fact have right ear hearing loss for VA purposes.  Further review of the employment audiology records shows that the Veteran's hearing loss at that time was attributed to hazardous noise exposure during active service.  There is absolutely no indication from the record that the Veteran had any exposure to hazardous noise between the time of his separation from active service in 1968 and the time of the February 1976 pre-employment audiogram showing him to have right ear hearing loss.  

In September 2006, the Veteran was afforded a VA audiological evaluation.  The Veteran was diagnosed with moderate to severe sensorineural hearing loss in his right ear.  The examiner stated that she had not reviewed the Veteran's claims file in the evaluation process and so, could not offer an opinion regarding the etiology of the Veteran's right ear hearing loss disability without resorting to speculation.  As the examiner was unable to provide an opinion regarding the etiology of the Veteran's right ear hearing loss, this examination and medical opinion report is inadequate upon which to base a denial of entitlement to service connection.   

In February 2008, the Veteran was afforded a new VA audiological evaluation, which was performed by the same examiner who performed the September 2006 audiological evaluation.  At this examination the examiner reviewed the Veteran's claims file before providing a medical opinion regarding the etiology of the Veteran's right ear hearing loss disability.  The examination report listed the Veteran's history of noise exposure as follows; 1) military: artillery, Vietnam combat zone for eight months, 155 Howitzer, M-16's, grenade launchers, and incoming fire and explosions; and 2) occupational: film manufacturing/factory work, where the Veteran denied the use of ear protection; auto mechanic; and gas station employee.  The examiner diagnosed moderate to profound right ear sensorineural hearing loss.  

The examiner opined that the Veteran's right ear hearing impairment was not a result of his active service.  In this regard, the examiner noted that there was no significant threshold shift between the Veteran's entrance and separation examinations and that the Veteran had a history of occupational noise exposure subsequent to his separation from active service.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's right ear hearing loss disability as the VA examiner does not sufficiently support her conclusion.

In this regard, the Board notes that the examiner does not account for the Veteran's significant acoustic trauma while in active service and his complaints of right ear hearing loss since service.  The Veteran has clearly reported that he actually experienced significant right ear hearing loss during service (just following the acoustic injury described above) and that he has continued to experience such since his separation from service.  Furthermore, the Board has found the Veteran both competent to report such symptoms and credible in this regard.    

Additionally, in forming the opinion, the examiner relied heavily on the fact that the Veteran had occupational noise exposure subsequent to his separation from active service.  However, the examiner did not account for the fact that the Veteran had documented right ear hearing impairment prior to beginning his film manufacturing/factory work in February 1976, which appears to be the occupational environment in which the Veteran might have had the greatest opportunity to be subjected to noise exposure.  Further, there is no indication from the record that the Veteran had any significant noise exposure during the time between his separation from active service in October 1968 and his commencement of factory-type employment in February 1976.  Therefore, the February 2008 medical opinion is inadequate upon which to base a denial of entitlement to service connection.  

In the November 2009 remand, the Board directed that the Veteran be afforded a new VA audiological evaluation.  In April 2011, the Veteran was afforded a new VA audiological evaluation.  At that time, the Veteran again reported his extensive military occupational noise exposure, to specifically include the right ear acoustic trauma as described above.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the examiner diagnosed normal to profound right ear sensorineural hearing loss.  

The examiner opined that it was less likely as not that the Veteran's right ear hearing loss was caused by or a result of noise exposure while in active service.  In this regard, the VA examiner reported that the Veteran's hearing was tested upon entering the service, at which time he was found to have normal hearing, and that his hearing was tested upon exiting active service, at which time he still was found to have normal hearing.  

Again, the VA examiner failed to take into account the Veteran's very significant noise exposure while in active service, his complaints of actual hearing loss during his service in the Republic of Vietnam, the Veteran's reports that he has continued to experience right ear hearing loss since his separation from active service, and the private audiological records showing the Veteran to have right ear hearing loss since at least February 1976.  As the VA examiner failed to address the positive evidence of record, this opinion is inadequate upon which to base a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).   

In this case, the Veteran is more than competent to identify right ear hearing loss and his statements of such have been found credible.  Furthermore, the Veteran was found to have right ear hearing loss for VA purposes as early as February 1976.  It was noted in the private audiological records that the hearing loss was a result of noise exposure during military service.  

In sum, the Board has conceded the Veteran's exposure to hazardous noise while in active service.  The Veteran has competently reported that he first experienced right ear hearing loss in active service and that he has continued to experience such since his separation from active service and these statements have been found credible by the Board.  The Veteran was found to have right ear hearing loss for VA purposes that was related to his military noise exposure during active service as early as February 1976.  There is no competent medical opinion of record indicating that the Veteran's currently diagnosed right ear hearing loss is not related to his noise exposure in active service.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss disability is warranted.  





ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


